Banke, Judge.
The appellant was convicted of armed robbery and motor vehicle theft. Appointed counsel has moved to withdraw and asks that the appeal be dismissed pursuant to the procedure set out in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). We have carefully examined the record and transcript and are satisfied that there is no arguable ground for appeal. Accordingly, counsel is granted permission to withdraw, and the judgment of conviction is affirmed. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.